Citation Nr: 1517211	
Decision Date: 04/22/15    Archive Date: 04/24/15

DOCKET NO.  12-27 317A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to service connection for tinnitus.

2.  Entitlement to service connection for bilateral hearing loss.

3.  Entitlement to service connection for temporomandibular joint dysfunction (TMJ).

4.  Entitlement to service connection for a dental disability for treatment purposes.


REPRESENTATION

Veteran represented by:	Kenneth L. LaVan, Attorney-at-law


ATTORNEY FOR THE BOARD

K. K. Buckley, Counsel
INTRODUCTION

The Veteran served on active duty from January 1966 to October 1969.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a November 2009 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

The Veteran was scheduled to appear at the Atlanta RO for a videoconference hearing before a Veterans Law Judge on March 11, 2015.  In February 2015, the Veteran, through his attorney, withdrew his request for a hearing pursuant to 38 C.F.R. § 20.704(e).


FINDINGS OF FACT

1.	The Veteran in this case served on active duty from January 1966 to October 1969.

2.	In March 2015, prior to the promulgation of a decision in the appeal, the Board received notification from the Veteran that withdrawals of the appeals as to the issues of entitlement to service connection for bilateral hearing loss, tinnitus, TMJ, and a dental disability for treatment purposes are requested.


CONCLUSION OF LAW

The criteria for withdrawal of the appeals as to the issues of entitlement to service connection for bilateral hearing loss, tinnitus, TMJ, and a dental disability for treatment purposes have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2014); 38 C.F.R. § 20.204 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  38 U.S.C.A. § 7105 (West 2014).  An appeal may be withdrawn as to any or all issues involved in the appeal at any time before the Board promulgates a decision.  38 C.F.R. § 20.204 (2014).  Withdrawal may be made by the appellant or by her authorized representative.  38 C.F.R. § 20.204.  In the present case, the Veteran submitted a written request to withdraw his appeal as to the pending claims in March 2015, prior to the Board's decision.  Hence, there remain no allegations of errors of fact or law for appellate consideration as to said issues.  Accordingly, the Board does not have jurisdiction to review these claims and they are dismissed.


ORDER

The appeals as to the issues of entitlement to service connection for bilateral hearing loss, tinnitus, TMJ, and a dental disability for treatment purposes are dismissed.



____________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


